                                            Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 1 of 21




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FACEBOOK, INC.,                                 Case No. 19-cv-01277-JSC
                                                         Plaintiff,
                                   8
                                                                                            ORDER REASSIGNING AND REPORT
                                                  v.                                        AND RECOMMENDATION RE
                                   9
                                                                                            PLAINTIFF’S MOTION FOR
                                  10        GLEB SLUCHEVSKY, et al.,                        DEFAULT JUDGMENT
                                                         Defendants.                        Re: Dkt. No. 25
                                  11

                                  12            Facebook, Inc. filed suit against Gleb Sluchevsky and Andrey Gorbachov, alleging
Northern District of California
 United States District Court




                                  13   violations of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030 et seq.; California’s

                                  14   Comprehensive Computer Data Access and Fraud Act, California Penal Code § 502; and various

                                  15   state law claims including breach of contract and fraud. (See Dkt. No. 1 (“Complaint”).) The

                                  16   Clerk entered default against Defendants on March 13, 2020 after they failed to answer Plaintiff’s

                                  17   complaint or otherwise appear in this action. (Dkt. No. 22.) Now before the Court is Plaintiff’s

                                  18   unopposed motion for default judgment pursuant to Federal Rule of Civil Procedure 55(b)(2).

                                  19   (Dkt. No. 25.) Because the Court does not have the consent of the defaulting Defendants, the

                                  20   Clerk is ordered to reassign this action to a district court judge. See Williams v. King, 875 F.3d

                                  21   500, 504 (9th Cir. 2017). The Court recommends that the newly-assigned district court judge

                                  22   grant Plaintiff’s motion for default judgment.

                                  23                                            BACKGROUND

                                  24   I.       Complaint Allegations

                                  25            Plaintiff alleges that between 2016 and 2018 Defendants operated fraudulent third-party

                                  26   applications that “they made available on public websites, to deceive internet users into installing

                                  27   malicious extensions.” (Complaint ¶ 31.) “Through these malicious extensions, Defendants

                                  28   scraped user data from social networking sites, including Facebook.” (Id.) In the complaint,
                                             Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 2 of 21




                                   1   Plaintiff seeks monetary and injunctive relief based on Defendants’ conduct. Upon the Clerk’s

                                   2   entry of default, the well-pleaded factual allegations in the complaint, except those concerning

                                   3   damages, are deemed to have been admitted by the non-responding party. Geddes v. United Fin.

                                   4   Grp., 559 F.2d 557, 560 (9th Cir. 1977). The Court thus accepts the following allegations as true.

                                   5            A. The Parties

                                   6            Plaintiff Facebook is a Delaware corporation with its principal place of business in Menlo

                                   7   Park, California. (Complaint ¶ 2.)

                                   8            Defendants Gleb Sluchevsky and Andrey Gorbachov are individuals residing in Kiev,

                                   9   Ukraine. (Id. ¶ 3.)

                                  10            B. Defendants’ Conduct

                                  11            Defendants used aliases to operate certain web browser applications from 2016 to 2018.

                                  12   (Id. ¶ 4.) During this time, Defendants operated and administered fraudulent third-party
Northern District of California
 United States District Court




                                  13   applications made available on public websites “to deceive internet users into installing malicious

                                  14   extensions.” (Id. ¶ 31.) Through these malicious extensions, Defendants “scraped” user data from

                                  15   social networking sites, including Facebook. (Id.) Using the same malicious extensions installed

                                  16   by the app users, “Defendants were also able to inject unauthorized advertisements into app users’

                                  17   News Feed and into other views associated with various social networking sites.” (Id.)

                                  18   II.      Procedural History

                                  19            Plaintiff filed this complaint on March 8, 2019. (Dkt. No. 1.) Because Defendants reside

                                  20   in Ukraine, Plaintiff’s case-initiating documents were then translated into Ukrainian and

                                  21   subsequently served under the Hague Convention on the Service Abroad of Judicial and

                                  22   Extrajudicial Documents in Civil or Commercial Matters, 20 U.S.T. 361 (the “Hague

                                  23   Convention”). (Dkt. No. 19-3 ¶¶ 2-3.) On May 9, 2019, Plaintiff’s Hague Convention service

                                  24   expert initiated the service process as required by the Hague Convention by sending all required

                                  25   documents to the Ministry of Justice of Ukraine (“Ministry of Justice”), which is Ukraine’s

                                  26   Central Authority. (Dkt. No. 19-2 ¶ 9.) Plaintiff received confirmation that the Central Authority

                                  27   received all of Plaintiff’s service documents on May 21, 2019. (Id. ¶ 10.) However, Plaintiff has

                                  28   not received certificates of service from the Ministry of Justice despite making “every reasonable
                                                                                         2
                                            Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 3 of 21




                                   1   effort” to obtain such certificates. (Id. at ¶ 13(c).) Plaintiff sent courtesy copies of service

                                   2   documents to Defendants by e-mail and hand delivery. (Dkt. No. 19-3 at ¶ 3.) On August 13,

                                   3   2019, Plaintiff sent a follow-up e-mail to all known e-mail addresses maintained by Defendants.

                                   4   (Id. ¶ 6.) On August 14, 2019, an attorney for Mr. Sluchevsky contacted Plaintiff’s counsel stating

                                   5   that he had been retained to represent Mr. Sluchevsky. (Id. at ¶ 7.) Plaintiff’s counsel then served

                                   6   Mr. Sluchevsky’s attorney with all documents filed in this action, but the attorney stated that Mr.

                                   7   Sluchevsky did not authorize him to appear in the action or accept service. (Id.) Plaintiff’s

                                   8   counsel states that Plaintiff has not received a response from Mr. Gorbachov; however, Mr.

                                   9   Sluchevsky’s attorney stated that Mr. Gorbachov had “actual knowledge” of the action. (Id.)

                                  10           After serving Defendants in compliance with the Hague Convention, and failing to receive

                                  11   a confirmation or certificate of service from the Ministry of Justice of Ukraine, Plaintiff filed a

                                  12   motion for entry of default against Defendants on March 12, 2020. (Dkt. No. 19.) The Clerk of
Northern District of California
 United States District Court




                                  13   Court entered default as to Defendants the next day. (Dkt. No. 22.) Plaintiff filed this motion for

                                  14   default judgment on July 9, 2020. (Dkt. No. 25.)

                                  15                                               DISCUSSION

                                  16   I.      Jurisdiction

                                  17           District courts have an affirmative duty to examine their jurisdiction—both subject matter

                                  18   and personal jurisdiction—when default judgment is sought against a non-appearing party. See In

                                  19   re Tuli, 172 F.3d 707, 712 (9th Cir. 1999).

                                  20           A. Subject Matter Jurisdiction

                                  21           The Court has federal question jurisdiction under 28 U.S.C. § 1331 over Plaintiff’s claim

                                  22   for violation of the CFAA, and supplemental jurisdiction over the state law claims alleged in the

                                  23   complaint under 28 U.S.C. § 1367 because these claims emerge from the same nucleus or set of

                                  24   operative facts as Plaintiff’s federal cause of action.

                                  25           B. Personal Jurisdiction

                                  26              1. Forum Selection Clause

                                  27           A defendant may consent to a court’s personal jurisdiction through a forum selection

                                  28   clause, provided the defendant “agrees to be so bound.” Holland Am. Line Inc. v. Wartsila N. Am.,
                                                                                          3
                                           Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 4 of 21




                                   1   Inc., 485 F.3d 450, 458 (9th Cir. 2007) (citations omitted). “[F]orum selection clauses can be

                                   2   equally applicable to contractual and tort causes of action.” Manetti-Farrow, Inc. v. Gucci Am.,

                                   3   Inc., 858 F.2d 509, 514 (9th Cir. 1988) (citation omitted). Forum selection clauses are to be

                                   4   specifically enforced unless the party opposing the clause clearly shows “that enforcement would

                                   5   be unreasonable and unjust, or that the clause was invalid for such reasons as fraud or

                                   6   overreaching.” Id. at 512 (internal quotation and citation omitted). “Courts routinely uphold

                                   7   forum selection clauses in form contracts between consumers and businesses.” Thomas v.

                                   8   Facebook, Inc., No. 118CV00856LJOBAM, 2018 WL 3915585, at *4 (E.D. Cal. Aug. 15, 2018)

                                   9   (citing Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 587 (1991)).

                                  10          Regarding Facebook’s forum selection clause, courts have held that its terms are not

                                  11   fraudulent or overreaching, that its enforcement would not deprive a litigant “her day in court,”

                                  12   that it does not contravene public policy, or that it otherwise “does not comport with fundamental
Northern District of California
 United States District Court




                                  13   fairness.” Id. (citation omitted); see also Franklin v. Facebook, Inc., No. 1:15-cv-00655-LMM,

                                  14   2015 WL 7755670, at *2 (N.D. Ga. Nov. 24, 2015); Fteja v. Facebook, Inc., 841 F. Supp. 2d 829,

                                  15   839 (S.D.N.Y. 2012). While Plaintiff has not provided the Court with the clause’s exact language,

                                  16   the Court finds the language regarding the clause in the complaint—that it requires Defendants to

                                  17   “submit to the personal jurisdiction of [this Court] for litigating any claim, cause of action, or

                                  18   dispute with Facebook”—to be similarly inoffensive to public policy and fundamental fairness.

                                  19   Furthermore, the Terms of Service’s (“TOS”) prohibitions against unlawful conduct, inauthentic

                                  20   accounts, misuse of users’ identities through Facebook’s platform, and third-party developers’ use

                                  21   of tools to deceive other users are not overreaching, do not deprive users access to their day in

                                  22   court, contravene any public policy, or fail to comport with fundamental fairness. (Complaint ¶¶

                                  23   18-23.) See Thomas, 2018 WL 3915585, at *4. Therefore, the Court finds that the forum

                                  24   selection clause in Plaintiff’s TOS is valid.1

                                  25
                                       1
                                  26     Cf. Facebook, Inc. v. Rankwave Co., No. 19-CV-03738-JST, 2019 WL 8895237, at *3 (N.D. Cal.
                                       Nov. 14, 2019) (holding at the motion to dismiss stage that Facebook’s forum selection clause was
                                  27   inapplicable to Facebook’s claims against defendant not because it was “unreasonable or unjust,”
                                       but because defendant contested the applicability of Facebook’s South Korean Terms of Service to
                                  28   an action brought by Facebook.) Unlike Rankwave, this action comes before the Court as a motion
                                       for default judgment, where the Court must take as true the allegation that non-appearing
                                                                                        4
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 5 of 21




                                   1          Regarding Defendants’ agreement to be bound to the terms of the forum selection clause,

                                   2   Defendants’ use of Facebook constituted agreement to the TOS, including its forum selection

                                   3   clause. (Complaint ¶ 10.) Therefore, Plaintiff has sufficiently alleged that Defendants agreed to

                                   4   be bound by its terms that subject Defendants to the personal jurisdiction of this Court.

                                   5          Having considered the relevant legal authority, Defendants’ consent to this Court’s

                                   6   personal jurisdiction under the forum selection clause in Plaintiffs’ TOS, (Complaint ¶¶ 10, 18-

                                   7   23), and Defendants’ failure to appear and contest the clause’s enforcement, this Court finds it has

                                   8   personal jurisdiction over Defendants.

                                   9              2. Specific Personal Jurisdiction

                                  10          Regardless of the applicability of Facebook’s forum selection clause, the Court has specific

                                  11   personal jurisdiction over Defendants.

                                  12          For the court to exercise specific jurisdiction, the suit must arise out of or relate to the
Northern District of California
 United States District Court




                                  13   defendant’s contacts with the forum state. Bristol-Meyers Squibb Co. v. Superior Court, 137 S.

                                  14   Ct. 1773, 1780 (2017). “In other words, there must be an affiliation between the forum and the

                                  15   underlying controversy, principally, [an] activity or an occurrence that takes place in the forum

                                  16   State and is therefore subject to the State’s regulation.” Id. (internal quotations and citation

                                  17   omitted). Thus, “[s]pecific jurisdiction is confined to adjudication of issues deriving from, or

                                  18   connected with, the very controversy that establishes jurisdiction.” Goodyear Dunlop Tires

                                  19   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

                                  20          The Ninth Circuit applies a three-part test to determine whether a defendant is subject to

                                  21   specific personal jurisdiction: first, a non-resident defendant must purposefully direct his activities

                                  22   or “consummate some transaction” with the forum or its residents, or “purposefully avail” himself

                                  23   of the privileges afforded for conducting activities in the forum, thereby invoking the benefits and

                                  24   protections of the forum’s laws; the claim must arise from or relate to these forum-related

                                  25   activities; and the exercise of jurisdiction must be reasonable. See Morrill v. Scott Fin. Corp., 873

                                  26   F.3d 1136, 1142 (9th Cir. 2017).2 A plaintiff bears the burden of satisfying the test’s first two

                                  27

                                  28   Defendants assented to the terms of the forum selection clause.
                                       2
                                         The Ninth Circuit has said that “purposeful availment” and “purposeful direction” are “two
                                                                                        5
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 6 of 21




                                   1   prongs, and if either goes unsatisfied personal jurisdiction over the defendant is not established.

                                   2   Id. (internal quotations and citation omitted). California’s long-arm statute allows the exercise of

                                   3   personal jurisdiction to the full extent permissible under the U.S. Constitution. See Daimler AG v.

                                   4   Bauman, 571 U.S. 117, 125 (2014); see also Cal. Code Civ. Proc. § 410.10 (“[A] court of this

                                   5   state may exercise jurisdiction on any basis not inconsistent with the Constitution of this state or

                                   6   of the United States.”). California’s jurisdictional statute is coextensive with federal due process

                                   7   requirements, and thus the jurisdictional analysis is the same. Schwarzenegger, 374 F.3d at 800-

                                   8   801.

                                   9                  a. Purposeful Availment

                                  10          Parties who “reach out beyond one state and create continuing relationships and

                                  11   obligations with citizens of another state are subject to regulation and sanctions in the other State

                                  12   for the consequences of their activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473
Northern District of California
 United States District Court




                                  13   (1985) (internal quotations and citations omitted). Regarding Defendants’ purposeful availment,

                                  14   Plaintiff argues their assent to the choice-of-law provision in Facebook’s TOS is relevant to the

                                  15   Court’s jurisdictional analysis. See Rankwave, 2019 WL 8895237 at *5-6. Plaintiff also alleges

                                  16   that Defendants used Facebook maliciously to collect user information and that they maintained at

                                  17   least 13 Facebook accounts and 13 Facebook pages to effectuate their scheme. (Complaint ¶ 11.)

                                  18   The creation and use of each account required contracting with Plaintiff and agreeing to its TOS

                                  19   through the use of the account. At bottom, the ongoing obligations of both parties—“Facebook to

                                  20   allow [Defendants] to use its platform . . . and [Defendants] to comply with Facebook’s policies

                                  21   regarding user data[]—constitute a continuous course of dealing . . . that suffices to make a prima

                                  22   facie showing of purposeful availment.” Rankwave, 2019 WL 8895237, at *7 (internal quotations

                                  23   and citation omitted).

                                  24          The Court finds Plaintiff has met its burden by showing and adequately alleging that the

                                  25   underlying controversy arises from Defendants’ contacts with the forum through Defendants’

                                  26
                                  27
                                       distinct concepts.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).
                                  28   The former applies to contract claims, and the latter to tort claims. See Picot v. Weston, 780 F.3d
                                       1206, 1212 (9th Cir. 2015).
                                                                                         6
                                          Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 7 of 21




                                   1   purposeful availment. The Court does not find the exercise of personal jurisdiction over

                                   2   Defendants would in this instance be unreasonable and, as such, that they are subject to specific

                                   3   personal jurisdiction on the basis of their purposeful availment of the forum and its privileges.

                                   4                   b. Purposeful Direction

                                   5            “Purposeful direction” exists when a defendant commits an intentional act expressly aimed

                                   6   at a forum that causes harm the defendant knows is likely to be felt and suffered in that forum.

                                   7   See Calder v. Jones 465 U.S. 783, 788-89 (1984); see also Yahoo! Inc. v. La Ligue Contre Le

                                   8   Racisme Et L'Antisemitisme, 433 F.3d 1199, 1206 (9th Cir. 2006) (adopting the Calder “effects”

                                   9   test).

                                  10            Plaintiff argues that Defendants purposefully directed their harmful conduct at California.

                                  11   The Court agrees. Defendants’ use of the malicious extensions, scraping of Facebook users’ data,

                                  12   and placing unauthorized advertisements onto users’ News Feeds constitute the requisite
Northern District of California
 United States District Court




                                  13   intentional acts. (Complaint ¶¶ 31-43.) Plaintiff’s principal place of business is in California, and

                                  14   over 37,000 Facebook users in California installed and were subject to Defendants’ fraduluent

                                  15   applications. (Dkt. No. 25-2 (“Wleklinksi Declaration”) at 2.) Plaintiff was required to

                                  16   investigate Defendants’ conduct, and spent over $75,000 investigating and remediating the

                                  17   damage done by Defendants. (Complaint ¶¶ 44-45.) Plaintiff’s expenditure of these resources at

                                  18   its headquarters in California underscores the harm Defendants inflicted in the forum state. See

                                  19   Dole Food Co. v. Watts, 303 F.3d 1104, 1113 (9th Cir. 2002) (“[A] corporation can suffer

                                  20   economic harm both where the bad acts occurred and where the corporation has its principal place

                                  21   of business.”); Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1053 (N.D. Cal.

                                  22   2010) (holding that defendants purposefully directed their conduct at California after “taking []

                                  23   into consideration” that “[p]laintiff is headquartered in California and maintains its website in

                                  24   California, [d]efendants' actions directly targeted California, and [d]efendants knew that Plaintiff

                                  25   would suffer the brunt of its harm in California.”) (citation omitted).

                                  26            Therefore, the Court finds that Plaintiff has met its burden to show that Defendants

                                  27   purposefully directed intentional acts whose harms Plaintiff suffered at California. This provides

                                  28   a sufficient basis for establishing specific personal jurisdiction over Defendants.
                                                                                         7
                                             Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 8 of 21




                                   1   II.      Service

                                   2            The Court must additionally ensure that “the procedural requirement of service of

                                   3   summons” has been satisfied. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

                                   4   344, 350 (1999) (noting that “one becomes a party officially, and is required to take action in that

                                   5   capacity, only upon service of a summons or other authority-asserting measure.”) (citing Fed. R.

                                   6   Civ. Proc. 4(a)). Federal Rule of Civil Procedure 4(f)(1) permits an individual to be served

                                   7   outside the United States “by any internationally agreed means of service that is reasonably

                                   8   calculated to give notice,” including those means “authorized by the Hague Convention[.]”

                                   9            The Hague Convention requires plaintiffs to forward requests for service of process to the

                                  10   central authority of the defendant’s home country. See Hague Convention, art. III. “The Hague

                                  11   Convention permits default judgement against a foreign party once three elements have been

                                  12   satisfied, even if the foreign party did not actually receive a copy of the summons and complaint.”
Northern District of California
 United States District Court




                                  13   Meemic Ins. Co. v. Vertical Partners W., LLC, No. 18-CV-11603, 2019 WL 4928806, at *2–3

                                  14   (E.D. Mich. Oct. 6, 2019) (citing Hague Convention, art. XV). These require: (1) that the

                                  15   document was transmitted by a method provided for in the Hague Convention; (2) that a period of

                                  16   time “not less than six months, considered adequate by the judge in the particular case, has elapsed

                                  17   since the date of the transmission of the document;” and (3) “that no certificate of any kind has

                                  18   been received, even though every reasonable effort has been made to obtain it through the

                                  19   competent authorities of the State addressed.” Hague Convention, art. XV. Applying this

                                  20   framework, the Meemic court held that the Chinese government’s failure to provide its plaintiff

                                  21   with a certificate of service after confirming receipt of service, coupled with a year’s passage and

                                  22   the plaintiff’s “every reasonable effort” to serve, satisfied the Hague Convention’s requirements

                                  23   for default judgment. Meemic, 2019 WL 4928806, at *3.

                                  24            Similarly, Plaintiff served Defendants in compliance with the Hague Convention over a

                                  25   year ago on May 9, 2019, after which Plaintiff received a confirmation of the Ministry’s receipt on

                                  26   May 21, 2019. (Dkt. No. 19-2 ¶¶ 9-10.) Plaintiff, as required by the Hague Convention, served

                                  27   upon the Ministry of Justice Ukranian translations of the summons, complaint, and additional

                                  28   case-related filings. (Id. ¶ 9.) Plaintiff’s Hague Convention service specialist has contacted the
                                                                                         8
                                          Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 9 of 21




                                   1   Ministry of Justice four times—September 10, 2019; November 5, 2019; December 23, 2019; and

                                   2   February 14, 2020—regarding the status on this service and, despite these reasonable efforts, has

                                   3   received no certificate of any kind from the relevant Ukrainian authorities. (Id. ¶ 13(c).) As in

                                   4   Meemic, 2019 WL 4928806, at *3, the Court finds that these facts establish Plaintiff’s service

                                   5   efforts complied with the Hague Convention and that, under it, a default judgment may be entered.

                                   6   III.   Default Judgment

                                   7          The Court now turns to the appropriateness of entering a default judgment against

                                   8   Defendants pursuant to Federal Rule of Civil Procedure 55(b). Pursuant to Federal Rule of Civil

                                   9   Procedure 55(b), a district court may grant default judgment after the Clerk’s entry of default.

                                  10   “The district court’s decision whether to enter a default judgment is a discretionary one.” Aldabe

                                  11   v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Courts consider the following factors in

                                  12   determining whether to enter a default judgment: “(1) the possibility of prejudice to the plaintiff,
Northern District of California
 United States District Court




                                  13   (2) the merits of plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the sum of

                                  14   money at stake in the action[,] (5) the possibility of a dispute concerning material facts[,] (6)

                                  15   whether the default was due to excusable neglect, and (7) the strong policy underlying the Federal

                                  16   Rules of Civil Procedure favoring decisions on the merits.” Eitel v. McCool, 782 F.2d 1470,

                                  17   1471-72 (9th Cir. 1986). Here, consideration of the Eitel factors weighs in favor of granting

                                  18   default judgment.

                                  19          A. Possibility of Prejudice to Plaintiff

                                  20          The first Eitel factor considers whether the plaintiff will suffer prejudice if the court denies

                                  21   default judgment. See Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1054-55 (N.D.

                                  22   Cal. 2010). In Craigslist, the court found that denial of the plaintiff's request for judgment and

                                  23   injunctive relief would leave the plaintiff “prone to continued circumvention of its security

                                  24   measures” by defendants, and that, on this basis, “failure to enter judgment would cause

                                  25   substantial harm to [the plaintiff.]” Id. The court finds Craigslist to be factually similar and its

                                  26   reasoning persuasive. Similarly, here Plaintiff will be unable to prevent Defendants from further

                                  27   violating its TOS or engaging in other disruptive conduct unless the Court grants its motion. This

                                  28   fact favors granting default judgment under the first Eitel factor.
                                                                                          9
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 10 of 21




                                   1          B. Merits of Claims and Sufficiency of Complaint

                                   2          The second and third Eitel factors require the plaintiff “to plead facts sufficient to establish

                                   3   and succeed upon its claims.” Craigslist, Inc., 694 F. Supp. 2d at 1055. As previously discussed,

                                   4   on a motion for default judgment the well-pleaded factual allegations in the complaint, except

                                   5   those concerning damages, are deemed to have been admitted by the non-responding party. See

                                   6   Geddes, 559 F.2d at 560. At this stage, “[t]he district court is not required to make detailed

                                   7   findings of fact.” Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002).

                                   8          Plaintiff's first claim is for various violations of the CFAA, 18 U.S.C. § 1030 et seq.

                                   9   Section 1030(a)(4) requires a plaintiff to allege that defendant (1) accessed a “protected

                                  10   computer,” (2) without authorization or exceeding such authorization that was granted, (3)

                                  11   “knowingly” and with “intent to defraud,” and thereby (4) “further[ed] the intended fraud and

                                  12   obtain[ed] anything of value,” causing (5) a loss to one or more persons during any one-year
Northern District of California
 United States District Court




                                  13   period aggregating at least $5,000 in value. See 18 U.S.C. § 1030(a)(4); see also Facebook, Inc. v.

                                  14   Grunin, 77 F. Supp. 3d 965, 971 (N.D. Cal. 2015) (citation omitted).

                                  15          To state a claim under 18 U.S.C. § 1030(a)(5)(A), Plaintiff must allege that Defendants

                                  16   “knowingly cause[d] the transmission of a program, information, code, or command, and as a

                                  17   result of such conduct, intentionally cause[d] damage without authorization, to a protected

                                  18   computer.”

                                  19          To state a claim under §§ 1030(a)(5)(B) and (C), Plaintiff must allege that Defendants

                                  20   intentionally accessed a protected computer without authorization, and as a result of such conduct,

                                  21   caused damage or recklessly caused damage or loss. 18 U.S.C. §§ 10(a)(5)(B)-(C); see also

                                  22   Craigslist, Inc., 694 F. Supp. 2d at 1057.

                                  23          Regarding Plaintiff’s allegation that Defendants violated § 18 U.S.C. 1030(b), proscribing

                                  24   conspiracies to commit or attempt to commit a violation under § 1030(a), courts have interpreted

                                  25   the statute to reach civil actions, see Genentech, Inc. v. JHL Biotech, Inc., No. C 18-06582 WHA,

                                  26   2019 WL 2476617, at *4 (N.D. Cal. June 13, 2019) (citation omitted), and requiring allegations of

                                  27   “an agreement and common activities[,]” NetApp, Inc. v. Nimble Storage, Inc., 41 F. Supp. 3d 816,

                                  28   835 (N.D. Cal. 2014) (citations omitted). See also In re: Lenovo Adware Litig., No. 15-MD-
                                                                                         10
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 11 of 21




                                   1   02624-RMW, 2016 WL 6277245, at *6 (N.D. Cal. Oct. 27, 2016) (holding that § 1030(b) created

                                   2   civil as well as criminal liability and requires “specific allegations of an agreement and common

                                   3   activities.”) (citations omitted).

                                   4           Under the CFAA, a computer used in interstate commerce is defined as a “protected

                                   5   computer.” 18 U.S.C. § 1030(e)(2)(B).

                                   6           Here, Plaintiff adequately pleaded a claim for these various statutory violations of the

                                   7   CFAA. First, Plaintiff established that its HTTP servers were used in interstate commerce, and

                                   8   that they therefore qualify as protected computers. (Complaint ¶ 49.) Second, Plaintiff alleged

                                   9   that Defendants intentionally and with the intent to defraud used malicious extensions and Java

                                  10   Script code to access and scrape Facebook’s HTTP servers without authorization, and that they

                                  11   also accessed, without authorization, “compromised users’ News Feeds, to run unauthorized ads.”

                                  12   (Id. ¶ 50.) Furthermore, Defendants sent unauthorized commands through the malicious
Northern District of California
 United States District Court




                                  13   extensions that purported to originate from Facebook users. (Id. ¶ 51.) Defendants’ unauthorized

                                  14   and intentional use of these extensions to further their fraudulent data harvesting operation, (Id. ¶

                                  15   51), satisfies the requirements of § 1030(a)(4).

                                  16           The harm Defendants knowingly caused with the transmission of these extensions that

                                  17   resulted in intentional damage to Facebook’s protected computers satisfies the requirements of §

                                  18   1030(a)(5)(A). These facts, taken together, similarly satisfy the requirements of § 1030(a)(5)(B)

                                  19   and (C), in that Defendants’ intentional, unauthorized and reckless conduct caused damage to

                                  20   Facebook’s protected computers. Finally, as required under § 1030(a)(4) and § 1030(a)(5)(C)’s

                                  21   loss requirement, Plaintiff sufficiently pleaded that Defendants’ actions caused it to incur losses

                                  22   and economic damages that exceed $5,000. (Id. ¶¶ 56-58.)

                                  23           Regarding Plaintiff’s claim under Section 1030(b), while Plaintiff alleges that “each

                                  24   Defendant was the agent, servant, employee, partner, alter ego, subsidiary, or coconspirator of and

                                  25   with the other . . . and the acts of each . . . were in the scope of such relationship,” this does not

                                  26   allege any underlying agreement that gave rise to their allegedly conspiratorial relationship.

                                  27   (Complaint ¶ 6.) While Plaintiffs allege that Defendants acted with the consent of each other,

                                  28   (Id.), and elsewhere that they conspired to commit violations of § 1030(a), these allegations
                                                                                          11
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 12 of 21




                                   1   describe the nature of Defendants’ relationship rather than any originating agreement between

                                   2   them. Accordingly, even taking Plaintiff’s allegations as true, Plaintiff has failed to allege facts

                                   3   sufficient to show the requisite agreement existed between Defendants to establish liability under

                                   4   § 1030(b).

                                   5          In its second claim, Plaintiff alleges violations of California’s Comprehensive Computer

                                   6   Data Access and Fraud Act, California Penal Code § 502(c)(1), (3), (5), (7), (9). These provide

                                   7   that any person who does any of the following is guilty under the statute:

                                   8
                                              (1) Knowingly accesses and without permission alters, damages, deletes, destroys, or
                                   9              otherwise uses any data, computer, computer system, or computer network in order to
                                  10              either (A) devise or execute any scheme or artifice to defraud, deceive, or extort, or (B)
                                                  wrongfully control or obtain money, property, or data.
                                  11
                                              (3) Knowingly and without permission uses or causes to be used computer services.
                                  12
Northern District of California
 United States District Court




                                              (5) Knowingly and without permission disrupts or causes the disruption of computer
                                  13
                                              services or denies or causes the denial of computer services to an authorized user of a
                                  14          computer, computer system, or computer network.

                                  15          (7) Knowingly and without permission accesses or causes to be accessed any computer,
                                              computer system, or computer network.
                                  16
                                              (9) Knowingly and without permission uses the internet domain name or profile of another
                                  17
                                              individual, corporation, or entity in connection with the sending of one or more electronic
                                  18          mail messages or posts and thereby damages or causes damage to a computer, computer
                                              data, computer system, or computer network.
                                  19
                                              Plaintiff has sufficiently stated a claim under California Penal Code § 502(c). Regarding
                                  20
                                       subsection (c)(1), Plaintiff has alleged sufficient facts to show that Defendants knowingly
                                  21
                                       accessed without permission and damaged Plaintiff’s computer network. (Complaint ¶¶ 51, 60.)
                                  22
                                       Under subsection (c)(3), Plaintiff has shown that Defendants knowingly and without permission
                                  23
                                       used computer services by using malicious extensions, scraping Plaintiff’s HTTP server data, and
                                  24
                                       running unauthorized ads. (Id. ¶¶ 49-50.) These same facts establish Defendants’ liability under
                                  25
                                       subsection (c)(5). Plaintiff’s allegation that Defendants’ use of the malicious extensions and Java
                                  26
                                       Code to access and scrape data from Plaintiff’s HTTP servers without authorization sufficiently
                                  27
                                       states a claim under subsection (c)(7). Regarding subsection (c)(9), the placement of unauthorized
                                  28
                                                                                         12
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 13 of 21




                                   1   advertisements through users’ News Feed satisfies its requirements. (Id. ¶ 51.)

                                   2          Regarding Plaintiff’s third claim, to plead a claim for breach of contract a Plaintiff must

                                   3   allege facts sufficient to show: (1) a contract; (2) plaintiff’s performance; (3) defendant’s breach;

                                   4   and (4) damages to plaintiff. Troyk v. Farmers Group, Inc., 171 Cal. App. 4th 1305, 1352 (2009).

                                   5   Agreeing to Facebook’s TOS by creating a Facebook account and accessing Facebook’s services

                                   6   created a contract between Plaintiff and Defendants. (Complaint ¶ 18.) See also Grunin, 77 F.

                                   7   Supp. 3d at 970 (sustaining a breach of contract claim where the defendant “agreed to Facebook's

                                   8   Terms when he created a Facebook account and accessed Facebook's services.”). The TOS

                                   9   prohibit fake and inauthentic accounts, unlawful and fraudulent conduct, users’ misrepresentation

                                  10   of their identities, or third-parties’ deception of other users. (Complaint ¶¶ 19-22.) Between 2016

                                  11   and 2018, Defendants knowingly made aliases on Facebook to use the website’s services, and

                                  12   used fraudulent applications to scrape data from other Facebook users without the users’ consent.
Northern District of California
 United States District Court




                                  13   (Id. ¶¶ 33-41.) This sufficiently establishes Defendants’ breach of Plaintiff’s TOS. Because

                                  14   Plaintiff upheld its performance by allowing Defendants to use its website and itself complied

                                  15   with the TOS, and Plaintiff has incurred damages as a result of Defendants’ breach, (Id. ¶ 45),

                                  16   Plaintiff has sufficiently stated a claim for breach of contract.

                                  17          As for Plaintiff’s fraud claim, to plead a fraud claim the complaint must allege sufficient

                                  18   facts to show: (1) a misrepresentation; (2) knowledge of the falsity; (3) intent to induce another's

                                  19   reliance on the misrepresentation; (4) justifiable reliance; and (5) resulting damages. Grunin, 77

                                  20   F. Supp. 3d at 970. Fraud claims must meet Federal Rule of Civil Procedure 9(b)’s particularity

                                  21   requirement, Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003), which requires

                                  22   that “in alleging fraud or mistake, a party must state with particularity the circumstances

                                  23   constituting fraud or mistake.” Here, Defendants knowingly and deliberately created fake

                                  24   developer accounts on Facebook, using knowingly false information and aliases in violation of

                                  25   Facebook’s TOS. (Complaint ¶ 74.) Defendants intended for Plaintiff to rely on these knowing

                                  26   misrepresentations so Defendants could gain access to Facebook’s platform. (Id.) Plaintiff

                                  27   justifiably relied on Defendants’ misrepresentations, granting them access to Facebook’s

                                  28   platform—access Plaintiff states it never would have granted “had it known of Defendants’
                                                                                          13
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 14 of 21




                                   1   undisclosed plan to use false information to open accounts [and] to scrape data[.]” (Dkt. No. 25 at

                                   2   24.) Defendants further deceived Facebook users into installing malicious extensions, knowingly

                                   3   designed to appear as if they came from a legitimate Facebook user rather than a compromised

                                   4   browser. (Complaint ¶ 75.) Defendants intentionally deceived Plaintiff into using these malicious

                                   5   extensions and their misrepresented commands; Plaintiff reasonably relied on these

                                   6   misrepresentations and allowed Defendants to access users’ friends lists and its HTTP servers.

                                   7   (Id.) Because Plaintiff has suffered economic injury as a result of Defendants’ fraudulent conduct,

                                   8   (Complaint ¶¶ 44-47), the Court finds that Plaintiff has satisfied the heightened pleading standard

                                   9   of Rule 9(b) and sufficiently pleaded a claim of fraud against Defendants.

                                  10            C. Money at Stake

                                  11            Under the fourth Eitel factor, the Court must consider the amount of money at stake in

                                  12   relation to the seriousness of the defendant’s conduct. Eitel, 782 F.2d at 1471-72. “Default
Northern District of California
 United States District Court




                                  13   judgment is disfavored where the sum of money at stake is too large or unreasonable in light of

                                  14   defendant’s actions.” Tech. LED Intellectual Prop., LLC v. Revogi, LLC, No. 18-CV-03827-JSC,

                                  15   2019 WL 2716610, at *4 (N.D. Cal. June 27, 2019) (citation omitted). Conversely, default

                                  16   judgment may be appropriate where it is “tailored to [the defendant’s] specific misconduct.” Bd. of

                                  17   Trs. v. Superhall Mech., Inc., No. C-10-2212 EMC, 2011 WL 2600898, at *2 (N.D. Cal. June 30,

                                  18   2011).

                                  19            Here, Plaintiff does not seek any monetary damages through its motion—it seeks

                                  20   injunctive relief only. (Dkt. No. 25 at 25.) Where a plaintiff seeks only injunctive relief, the

                                  21   fourth Eitel factor weighs in favor of granting the plaintiff’s motion. See MERSCORP Holdings,

                                  22   Inc. v. MERS, Inc., No. 16-CV-04380-BLF, 2017 WL 1709351, at *3 (N.D. Cal. May 3, 2017)

                                  23   (holding that where plaintiffs “[did] not seek money damages” that the fourth Eitel factor weighed

                                  24   in favor of granting the motion).

                                  25            D. Dispute Over Material Facts

                                  26            There is no indication that the material facts are in dispute. Upon the Clerk’s entry of

                                  27   default, Defendants were “deemed to have admitted all well-pleaded allegations” in the complaint.

                                  28   See Geddes, 559 F.2d at 560 (“The general rule of law is that upon default the factual allegations
                                                                                         14
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 15 of 21




                                   1   of the complaint, except those relating to damages, will be taken as true.”). Further, evidence

                                   2   submitted by Plaintiffs in support of this motion—the declarations of Meghan Wleklinski and

                                   3   Steven E. Lauridsen—support Plaintiff’s allegations. (See Dkt. Nos. 25-2, 25-3.) In the absence

                                   4   of any likely factual disputes, this factor weighs in favor of default judgment.

                                   5          E. Excusable Neglect

                                   6          “This factor favors default judgment where the defendant has been properly served or the

                                   7   plaintiff demonstrates that the defendant is aware of the lawsuit.” Wecosing, Inc. v. IFG Holdings,

                                   8   Inc., 845 F. Supp. 2d 1072, 1082 (C.D. Cal. 2012). There is no basis here to conclude that

                                   9   Defendants’ default resulted from excusable neglect. Plaintiffs complied with the Hague

                                  10   Convention’s service requirements, and counsel for Mr. Sluchevsky stated that he and Mr.

                                  11   Gorbachov had actual notice of Plaintiff’s lawsuit. (Dkt. No. 19-3 ¶ 7.) Plaintiff’s counsel

                                  12   additionally e-mailed a copy of the entry of default to Mr. Gorbachov and Mr. Sluchevsky’s
Northern District of California
 United States District Court




                                  13   attorney on July 9, 2020, and e-mailed both parties again concurrently with the filing of this

                                  14   motion. (Dkt. No. 25-3 ¶¶ 2-4.) Accordingly, this factor weighs in favor of default judgment.

                                  15          F. Policy Favoring Decision on the Merits

                                  16          “Cases should be decided on upon their merits whenever reasonably possible.” Eitel, 782

                                  17   F.2d at 1472. This factor is not dispositive, however, and a defendant’s failure to answer the

                                  18   complaint “makes a decision on the merits impractical, if not impossible.” PepsiCo, Inc. v. Cal.

                                  19   Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002). Thus, termination of a case before

                                  20   hearing the merits is permissible when a defendant fails to defend an action. Id. Given

                                  21   Defendants’ failure to appear, a decision on the merits is impossible.

                                  22   IV.    Remedy

                                  23          A default judgment cannot differ “in kind from, or exceed in amount, what is demanded in

                                  24   the pleadings.” Fed. R. Civ. Proc. 54(b). In its motion, Plaintiff clarifies it does not seek any

                                  25   monetary damages, and so the Court must determine the appropriateness of injunctive relief.

                                  26   Both the CFAA and CCDAF authorize injunctive relief as a remedy. See 18 U.S.C. § 1030(g);

                                  27   Cal. Penal Code § 502(e)(1). To obtain permanent injunctive relief, “[a] plaintiff must

                                  28   demonstrate: (1) that it has suffered an irreparable injury; (2) that remedies available at law, such
                                                                                         15
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 16 of 21




                                   1   as monetary damages, are inadequate to compensate for that injury; (3) that, considering the

                                   2   balance of hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4)

                                   3   that the public interest would not be disserved by a permanent injunction.” eBay Inc. v.

                                   4   MercExchange, L.L.C., 547 U.S. 388, 391 (2006). The Court has discretion to grant or deny

                                   5   permanent injunctive relief. Id. The Court considers these factors in turn to determine if, on

                                   6   balance, they support issuing a permanent injunction against Defendants. The Court finds that

                                   7   they do.

                                   8          A. Irreparable Injury

                                   9          As in Facebook, Inc. v. Power Ventures, Inc., 252 F. Supp. 3d 765, 782 (N.D. Cal. 2017),

                                  10   aff'd, 749 F. App'x 557 (9th Cir. 2019), Facebook suffers harm on the basis of Defendants’

                                  11   violations of the CFAA and § 502. In Power Ventures, Inc., defendants’ unauthorized acquisition

                                  12   of “data to which [d]efendants h[ad] no lawful right” violated the CFAA and § 502, and this
Northern District of California
 United States District Court




                                  13   violative acquisition constituted irreparable harm. Id. Defendants’ scraping of HTTP data and

                                  14   unauthorized use of Plaintiff’s platform mirrors the defendants’ unlawful acquisition of data in

                                  15   Power Ventures, Inc. On the basis of this factual similarity, the Court finds the reasoning in Power

                                  16   Ventures, Inc. persuasive, and determines that Plaintiff has shown it has suffered an irreparable

                                  17   injury under eBay’s first factor.

                                  18          B. Inadequacy of Money Damages

                                  19          Plaintiff has established that “remedies available at law, such as monetary damages, are

                                  20   inadequate to compensate” for the harm it has suffered regarding its ability to secure and control

                                  21   access to its servers and computer networks. eBay, 547 U.S. at 391. Plaintiff argues in its motion

                                  22   that absent injunctive relief, it is “very likely that Facebook will suffer irreparable harm again”

                                  23   because Defendants could continue to access Facebook’s platform without authorization. (Dkt.

                                  24   No. 25 at 26.) Where defendants’ conduct indicates there is a “reasonable likelihood of

                                  25   defendant’s future violations,” Pyro Spectaculars North, Inc. v. Souza, 861 F.Supp.2d 1079, 1092

                                  26   (E.D. Cal. 2012), and defendants retain the software, tools or means at issue to continue their

                                  27   harmful behavior, this moves eBay’s second factor in favor of granting a permanent injunction.

                                  28   See also Power Ventures, Inc., 252 F. Supp. 3d at 783. The Court agrees with other courts’
                                                                                         16
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 17 of 21




                                   1   movement of the second eBay factor toward granting a permanent injunction, given that, without

                                   2   its issuance, there is a reasonable likelihood of Defendants’ continued, unauthorized use of

                                   3   Facebook’s platform.

                                   4          C. Balance of Hardships

                                   5          Plaintiff has suffered harm because of Defendants’ illegal conduct, and absent a permanent

                                   6   injunction face the probability of Defendants again engaging in similar conduct. In contrast, a

                                   7   permanent injunction would only require Defendants to comply with the law. This balance,

                                   8   therefore, weighs in favor of granting a permanent injunction. See Power Ventures, Inc., 252 F.

                                   9   Supp. 3d at 784 (finding the third eBay factor weighed in favor of granting an injunction where it

                                  10   would “simply serve to force [defendants’] compliance with the law”) (internal quotations and

                                  11   alterations omitted).

                                  12          D. Public Interest
Northern District of California
 United States District Court




                                  13          “The public has an interest in ensuring that computers are not accessed without

                                  14   authorization.” Power Ventures, Inc., 252 F. Supp. 3d at 785. Regarding Facebook specifically,

                                  15   courts have noted that “Facebook’s ability to decisively police the integrity of its platforms is

                                  16   without question a pressing public interest.” Stackla, Inc. v. Facebook Inc., No. 19-CV-05849-

                                  17   PJH, 2019 WL 4738288, at *6 (N.D. Cal. Sept. 27, 2019). As such, the Court finds that a

                                  18   permanent injunction would advance a cognizable public interest, and that this factor weighs in

                                  19   support of enjoining Defendants’ behavior.

                                  20          E. Injunction

                                  21          For the reasons discussed above, the Court finds that each of the factors supports granting

                                  22   a permanent injunction in this case. The Court therefore recommends the district court judge grant

                                  23   Facebook’s request for permanent injunctive relief against Defendants. Specifically, the district

                                  24   court judge should enjoin Defendants and their agents, servants, employees, successors, and

                                  25   assigns, and all other persons acting in concert, conspiracy, or affiliation with Defendants from:

                                  26   soliciting, storing, and/or using Facebook login information from any current, past, or future

                                  27   Facebook user; accessing or attempting to access Facebook’s website and computer system;

                                  28   creating or maintaining any Facebook accounts in violation of Facebook’s TOS; engaging in any
                                                                                         17
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 18 of 21




                                   1   activity that disrupts, diminishes the quality of, interferes with the performance of, or impairs the

                                   2   functionality of Facebook’s website; and engaging in any activity, or facilitating others to do the

                                   3   same, that violates Facebook’s TOS, Community Standards, Platform Policy, or other related

                                   4   policy referenced.

                                   5   V.     Attorneys’ Fees and Costs

                                   6          Facebook seeks an award for its attorneys’ fees and costs. California Penal Code § 502

                                   7   permits a prevailing party to recover attorneys’ fees. Cal. Penal Code § 502(e)(2) (“In any action

                                   8   brought pursuant to this subdivision the court may award reasonable attorney's fees.”). See, e.g.,

                                   9   Facebook, Inc. v. Power Ventures, Inc., No. 08-CV-05780-LHK, 2017 WL 3394754, at *6 (N.D.

                                  10   Cal. Aug. 8, 2017); Swearingen v. HAAS Automation, Inc., 2010 WL 1495204, *2 (S.D. Cal. Apr.

                                  11   14, 2010) (“[A]n examination of the history of § 502 reveals that it was the intention of the

                                  12   California legislature to allow only prevailing plaintiffs to recover attorney’s fees.”).
Northern District of California
 United States District Court




                                  13          Facebook requests $80,529.00 in attorneys’ fees, which Facebook claims is reasonable.

                                  14   (Dkt. No. 30 at 3.) The lodestar method is the appropriate method for evaluating the

                                  15   reasonableness of Facebook’s attorneys’ fees; “the lodestar figure is calculated by multiplying the

                                  16   number of hours the prevailing party reasonably expended on the litigation (as supported by

                                  17   adequate documentation) by a reasonable hourly rate for the region and for the experience of the

                                  18   lawyer.” In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011) (citation

                                  19   omitted). “Only in rare or exceptional cases will an attorney’s reasonable expenditure of time on

                                  20   a case not be commensurate with the fees to which he is entitled.” Cunningham v. Cty. of Los

                                  21   Angeles, 879 F.2d 481, 488 (9th Cir. 1988) (emphasis in original).

                                  22          A. Hourly Rates

                                  23          Facebook has filed a memorandum in support of its request for attorneys’ fees and a

                                  24   supporting declaration from David J. Steele (the “Steele Declaration” or “Steele Decl.”), attorney

                                  25   of record for Facebook. (Dkt. Nos. 30, 30-1.) These documents state that Partner Steele has

                                  26   approximately 20 years of intellectual property litigation experience, and billed 16.7 hours on the

                                  27   case at $685 per hours in 2019 and 10.1 hours at $710 per hour in 2020. (Steele Decl. ¶ 4.) Senior

                                  28   Associate Lauridsen has approximately 14 years of intellectual property litigation experience, and
                                                                                         18
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 19 of 21




                                   1   billed 36.7 hours at a rate of $590 per hour in 2019 and 71.1 hours at a rate of $610 per hour in

                                   2   2020. (Id. ¶ 5.) Junior Associate Janizeh has approximately four years of litigation experience

                                   3   and billed 2 hours at $335 per hour in 2019 and 1.2 hours at $360 per hour in 2020. (Id. ¶ 6.)

                                   4   Junior Associate Davidson, a first-year associate at the time she performed work in this action,

                                   5   billed 19.5 hours at a rate of $200 per hour. (Id. ¶ 7.)

                                   6          The Court finds these rates are reasonable. The reasonableness of these hourly rates is

                                   7   supported by cases holding similar rates were reasonably within prevailing market rates. See, e.g.,

                                   8   Nitsch v. DreamWorks Animation SKG Inc., No. 14-CV-04062-LHK, 2017 WL 2423161, at *9

                                   9   (N.D. Cal. June 5, 2017). In Nitsch, the court held that the case’s lead attorneys’ hourly rates of

                                  10   “$870 to $1,200 per hour” were reasonable under the lodestar method. Id. Here, Mr. Steele’s

                                  11   hourly rates in 2019 and 2020, $685 and $710 respectively, fall within Nitsch’s approved window.

                                  12   (Steele Decl. ¶ 4.) Similarly, the remaining attorneys in Nitsch billed, and the court approved
Northern District of California
 United States District Court




                                  13   hourly rates, between “$275 to $750” per hour; here, the remaining hourly rates range from Mr.

                                  14   Lauridsen’s 2020 rate at $610 per hour to Ms. Davison’s rate at $200 per hour. (Id. ¶¶ 5-7.)

                                  15   Therefore, the Court finds that the hourly rates at issue for the attorneys in this action are

                                  16   reasonable based on the region’s market and the attorneys’ experience. See also In re High-Tech

                                  17   Employee Antitrust Litig., No. 11-CV-02509-LHK, 2015 WL 5158730, at *9 (N.D. Cal. Sept. 2,

                                  18   2015) (holding that billing rates for partners in the range of $490 to $975 per hour and rates of

                                  19   non-partner attorneys in the range of $310 to $800, “with most under $500” were reasonable).

                                  20          B. Hours Billed

                                  21          Having determined the rates at which Plaintiff was billed in this action are reasonable, the

                                  22   Court must determine whether “the number of hours expended litigating this matter was

                                  23   reasonable in light of the work performed and the context of the case.” Craigslist, Inc. v. Doe 1,

                                  24   No. C09-4739 SI BZ, 2011 WL 1897423, at *7 (N.D. Cal. Apr. 25, 2011), report and

                                  25   recommendation adopted sub nom. Craigslist, Inc. v. Meyer, No. C 09-4739 SI, 2011 WL

                                  26   1884555 (N.D. Cal. May 18, 2011) (citation omitted).

                                  27          Based on the hours reported in the Steele Declaration, the attorneys spent 157.3 total hours

                                  28   litigating this matter. (Steele Decl. ¶¶ 4-7.) This work, according to Plaintiff’s counsel, included:
                                                                                          19
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 20 of 21




                                   1   researching and investigating Defendants; researching and drafting the complaint, (Dkt. No. 1);

                                   2   attempting service through the Hague Convention, (see Dkt. No. 19-2); communicating with Mr.

                                   3   Sluchevsky’s attorney to obtain a waiver of service, to meet and confer pursuant to Rule 26(f), and

                                   4   to attempt to settle the action; drafting several filings to continue the case management conference

                                   5   in this action (see, e.g., Dkt. No. 26); preparing a motion for entry of default pursuant to the Hague

                                   6   Convention (Dkt. No. 19); preparing and filing the instant motion for default judgment (Dkt. No.

                                   7   25); and preparing the supplementary papers for its request of attorneys’ fees (Dkt. No. 30, Steele

                                   8   Decl.). (See Steele Decl. ¶ 3.) After reviewing the time records and exhibits attached to the Steele

                                   9   Declaration, the Court finds that there was no duplication of labor or redundancies in any of the

                                  10   tasks for which Facebook was billed, supporting a finding that the hours worked in this action are

                                  11   reasonable. Therefore, given the action’s scope and nature, the Court finds that the hours for

                                  12   which Plaintiff was billed are reasonable.
Northern District of California
 United States District Court




                                  13           C. Costs

                                  14           Plaintiff seeks a total of $8,989.95 in costs. (Dkt. No. 30 at 4-5.) This total includes the

                                  15   $400.00 filing fee, $401.62 incurred in preparing and delivering chambers copies of court filings,

                                  16   $1,495.00 incurred by hand delivering initial court filings and waiver of service of process form

                                  17   with a cover letter, $6,669.36 paid to translate all initial court filings into Ukrainian as required by

                                  18   the Hague Convention, as well as for international service assistance, and $23.97 for postage for

                                  19   mailing the required documents to the Ukraine. (Id.) Given the nature of the case, specifically the

                                  20   requirements imposed by international service and the Hague Convention, the Court finds these

                                  21   costs are reasonable, and further supported by the exhibits attached to the Steele Declaration.

                                  22   (Steele Decl., Ex. A.) See also Baskin-Robbins Franchising LLC v. Pena, No. 19-CV-06657-JSC,

                                  23   2020 WL 2616576, at *13 (N.D. Cal. May 7, 2020), report and recommendation adopted, No. 19-

                                  24   CV-06657-LHK, 2020 WL 2614851 (N.D. Cal. May 22, 2020) (granting plaintiffs’ request for

                                  25   litigation costs in full, including “filing fee, process server fees, and delivery costs associated with

                                  26   courtesy copies to the Court” because fee requests were reasonable and supported by declaration

                                  27   and invoices) (internal quotations and citation omitted). As such, the costs incurred should be

                                  28   granted in full.
                                                                                          20
                                         Case 4:19-cv-01277-YGR Document 31 Filed 08/28/20 Page 21 of 21




                                   1                                             CONCLUSION

                                   2          For the reasons set forth above, the Court recommends Plaintiff’s motion for default

                                   3   judgment be granted and a permanent injunction issued against Defendants. Any party may file

                                   4   objections to this report and recommendation with the newly assigned district court judge within

                                   5   fourteen days after being served with a copy. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b);

                                   6   Civil L.R. 72-3. Failure to file objections within the specified time may waive the right to appeal

                                   7   the district court’s ultimate Order.

                                   8          This Order disposes of Dkt. No. 25.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 28, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    JACQUELINE SCOTT CORLEY
                                  14                                                                United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        21
